Case 9:20-cv-81724-RS Document 1 Entered on FLSD Docket 09/23/2020 Page 1 of 8


                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                            WEST PALM BEACH DIVISION

                                              CASE NO:

 ALAN S. RAE and MELANIE RAE,
 his wife,

       Plaintiff(s),
 v.

 THE HOME DEPOT U.S.A., INC.,
 a Foreign Corporation and RICH MYERS,
 Individually,

       Defendant(s).
 _____________________________/

            THE HOME DEPOT U.S.A., INC.’S NOTICE OF REMOVAL

       Defendant, THE HOME DEPOT U.S.A., INC., (“Home Depot”), by and

 through its undersigned counsel, and pursuant to 28 U.S.C. §§ 1332, 1441, and

 1446, and Rule 81(c) of the Federal Rules of Civil Procedure, hereby removes to this

 Honorable Court the action filed in the 15th Judicial Circuit in and for Palm Beach

 County, Florida, Case No. 50-2019-016415-XX, with full reservation of rights,

 exceptions, and defenses, and states in support thereof:

                                    I.        BACKGROUND

       1.     On or about December 24, 2019, Alan S. Rae and Melanie Rae,

 (“Plaintiffs”), commenced the instant action by filing a Complaint in the 15th Judicial

 Circuit Court in and for Palm Beach County, Florida. See Complaint attached as

 Exhibit “A.”




                       150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                               TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 9:20-cv-81724-RS Document 1 Entered on FLSD Docket 09/23/2020 Page 2 of 8


        2.     The Complaint was served on Home Depot on or about January 6, 2020.

 See Return of Service attached as Exhibit “B.”

        3.     Plaintiff asserts generally that Home Depot maintained its premises in

 a negligent manner, resulting in Plaintiff’s alleged incident. See Ex. “A.”

        4.     The Complaint also generally alleges that this is an action for damages

 exceeding $15,000.00 exclusive of costs of interest. Id. at ¶ 1.

        5.     On January 24, 2019, at the request of undersigned counsel, Plaintiff

 provided their Demand with medical bills and records related to treatment Plaintiff

 received related to the subject incident. Plaintiff’s medical bills totaled One Hundred

 and Two Hundred and Fifty-Eight Thousand, Nine Hundred and Twelve dollars and

 93/100 cents ($258,912.93) and his demand totaled One Million dollars and 00/100

 cents (1,000,000.00)1.

        6.     This matter is removable based on diversity of citizenship of the parties,

 and because the amount in controversy is in excess of $75,000.00 exclusive of

 interest, attorney’s fees, and costs.

        7.     On September 16, 2020, the Court entered an Order dismissing Counts

 II and III of Plaintiff’s Complaint, as alleged against individual Defendant, Rich

 Meyers. See a copy of the Order of Dismissal Attached as Exhibit “C.”

        8.     Home Depot attaches hereto, and makes a part of this notice, a copy of

 the process, pleadings, and other papers filed in the 15th Judicial Circuit Court in




 1 The medical records and demand referenced are not attached to this Motion to prevent any
 sensitive medical information from entering the public domain. These records will be made
 available to the Court upon request.
                                                      2

                        150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                                TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 9:20-cv-81724-RS Document 1 Entered on FLSD Docket 09/23/2020 Page 3 of 8


 and for Palm Beach County, Florida together with a docket sheet from the Clerk of

 the Court. See State Court Filings attached as Exhibit “D.”

       9.     Home Depot reserves the right to raise all defenses and objections in

 this action after the action is removed to this Court.

                              II.      REMOVAL IS TIMELY

       10.    In accordance with 28 U.S.C. § 1446(b)(3), Home Depot files this Notice

 of Removal within thirty (30) days of the date that the matter became removable.

 This case only became removable on September 16, 2020, the date on which the

 Court entered its Order dismissing all counts against individual defendant, Rich

 Meyers. Prior to said Order granting Defendant’s Motion to Dismiss Rich Meyers, the

 case was not removable as the Plaintiffs and Mr. Meyers are both domiciled in

 Florida, which defeated the necessary diversity of citizenship. The thirty (30) day

 period commenced once Mr. Meyers was dismissed because diversity of citizenship

 exists between the Plaintiffs, citizens of Florida, and Home Depot, a Delaware

 corporation with a principal place of business in Georgia.

       11.    Venue exists in the United States District Court for the Southern

 District of Florida, West Palm Beach Division, because the 15th Judicial Circuit

 Court in and for Palm Beach County is located in the City of West Palm Beach,

 Florida, which is located within the United States District Court for the Southern

 District of Florida, West Palm Beach Division.

       III.   THERE IS COMPLETE DIVERSITY WITHIN THE PARTIES

       14.    Under 28 U.S.C. § 1332(a)(1), “[t]he district court shall have original

 jurisdiction of all civil actions where the matter in controversy exceeds the sum or
                                                    3

                      150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                              TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 9:20-cv-81724-RS Document 1 Entered on FLSD Docket 09/23/2020 Page 4 of 8


 value of $75,000.00, exclusive of interest and costs, and is between – citizens of

 different States.” This action satisfies the complete diversity of citizenship

 requirement of 28 USC § 1332(a)(1).

       A.     Citizenship of HOME DEPOT U.S.A., INC.

       15.    Home Depot U.S.A., Inc. is a foreign limited partnership which is, and

 was at the time the above captioned case was filed in State Court, a “resident” of

 Georgia and Delaware.

       16.    Home Depot U.S.A., Inc. is, and was at the time of filing the Complaint,

 an incorporated entity under the laws of the State of Delaware.

       17.    Home Depot U.S.A., Inc., at the time the Complaint was filed and

 currently, is a corporation that lawfully does business in numerous states but was

 not, and is not, incorporated in any state other than the State of Delaware.

       18.    The principal place of business for Home Depot U.S.A., Inc. is, and was

 at the time of filing the Complaint, Atlanta, Georgia.

       19.    At no time material has Home Depot U.S.A., Inc., or its general or

 limited partners, been a citizen of Florida. See Florida Department of State, Division

 of Corporations, and Detail by Entity Name attached as Exhibit “E.”

       B.     Citizenship of the Plaintiffs, Alan S. Rae and Melanie Rae

       20.    Plaintiffs, Alan S. Rae and Melanie Rae, were at all times material to

 this action a residents of Palm Beach County, Florida. Although Plaintiffs’

 Complaint does not specifically state Plaintiffs’ citizenship, “[i]t is well established

 that a party’s residence is prima facie evidence of a party’s domicile,” and “[f]or

 purposes of diversity jurisdiction, a party’s domicile is equivalent to his citizenship.”
                                                    4

                      150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                              TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 9:20-cv-81724-RS Document 1 Entered on FLSD Docket 09/23/2020 Page 5 of 8


 Katz v. J.C. Penney Corp., 2009 WL 1532129, *3 (S.D.Fla.) (Cohn, J) (internal

 citations omitted).

          21.   Here, Plaintiffs allege they are residents of Palm Beach County. See Ex.

 “A” at ¶ 2. Plaintiffs’ Palm Beach County, Florida residence is prima facie evidence of

 their domicile, which is equivalent to citizenship for purposes of establishing

 diversity. See Katz, 2009 WL 1532129 at *3.

                           IV.        AMOUNT IN CONTROVERSY

          22.   The amount in controversy in this lawsuit clearly exceeds $75,000.00.

 Although Plaintiff’s Complaint does not specify an amount in controversy other than

 the state court $15,000.00 jurisdictional minimum, it is clear from Plaintiff’s medical

 records that the Plaintiff’s claimed damages exceed the jurisdictional minimum in

 this Court of $75,000.00. See Katz v. J.C. Penney Corp., Inc., 2009 WL 1532129, *5

 (S.D. Fla. June 1, 2009) (concluding the defendant met its jurisdictional burden of

 establishing the amount in controversy based on the medical records received from

 the plaintiff); see also Alshakanbeh v. Food Lion, LLC, No. 3:06-cv-1094-J-12HTS,

 2007 U.S. Dist. LEXIS 20746 at **7-8 (M.D. Fla. March 23, 2007) (Used past and

 future    medical     costs     to   determine        the     amount        in    controversy   exceeded

 $75,000.00); Mirras v. Time Insurance Co., 578 F.Supp.2d 1351 (M.D. Fla. 2008)

 (Considered past medical expenses to determine the amount in controversy)

          23.   “In the Eleventh Circuit, a district court may consider the complaint

 and any later received paper from the plaintiff as well as the notice of removal and

 accompanying documents when deciding upon a motion to remand.” Katz, 2009 WL

 1532129, at *4 (S.D. Fla. June 1, 2009) (citing Lowery v. Alabama Power Co., 483
                                                       5

                         150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                                 TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 9:20-cv-81724-RS Document 1 Entered on FLSD Docket 09/23/2020 Page 6 of 8


 F.3d 1184, 1213-1214 (11th Cir. 2007)). “Additionally, a district court may consider

 evidence outside of the removal petition if the facts therein existed at the time of

 removal.” Id (citing Williams v. Best Buy Co., 269 F.3d 1316, 1320 (11th Cir. 2001)

 and Sierminski v. Transouth Financial Corp., 216 F.3d 945, 949 (11th Cir. 2000)).

 “Therefore, pre-suit settlement offers and demands may be considered in evaluating

 whether a case has been properly removed.” Id.

       24.    Plaintiffs alleged actual damages and cost of future medical care

 conclusively establish that the amount in controversy exceeds the $75,000.00

 jurisdictional minimum.

       25.    Specifically, as January 24, 2019, the Plaintiff’s past medical bills total

 $258,912.93. See fn. 1.

       26.    Further, Plaintiff seeks One Million dollars ($1,000,000.00) in damages

 for past and future pain and suffering, as well as economic damages as a result of the

 alleged incident in his Complaint. See fn. 1

       27.    These representations sufficiently and conclusively establish by a

 preponderance of the evidence that the amount in controversy exceeds the requisite

 $75,000.00 jurisdictional minimum for this Court to retain jurisdiction. For example,

 in Katz v. J.C. Penney Corp., this Court concluded that the removing defendant

 properly established the amount in controversy by addressing information received

 from Plaintiff’s demand package. Katz, 2009 WL 1532129 at 4.

       28.    The evidence provided above clearly demonstrates the Plaintiffs’

 claimed damages in the instant case far exceed $75,000.00. Accordingly, Home Depot



                                                    6

                      150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                              TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 9:20-cv-81724-RS Document 1 Entered on FLSD Docket 09/23/2020 Page 7 of 8


 has shown by a preponderance of the evidence that the amount in controversy

 exceeds the jurisdictional minimum, rendering removal proper.

                                    V.       CONCLUSION

       Because the parties are citizens of different states, and because the amount in

 controversy exceeds Seventy-Five Thousand ($75,000.00) dollars exclusive of

 interest, fees, and costs, this action is removable pursuant to 28 U.S.C. §§ 1332, 1441

 and 1446. Upon filing of this Notice of Removal, Home Depot will promptly give

 written notice to Plaintiff and to the Clerk of the Circuit Court for the 15th Judicial

 Circuit in and for Palm Beach County, Florida.

       WHEREFORE, Defendant, HOME DEPOT U.S.A, INC., respectfully requests

 the Notice of Removal be accepted as good and sufficient as required by law, and that

 the aforesaid action, case number Case No. 50-2019-CA-016415-XXXX be removed to

 the United States District Court for the Southern District of Florida, West Palm

 Beach Division, and that this Court assume full and complete jurisdiction thereof

 and issue all necessary orders and grant all general equitable relief to which Home

 Depot is entitled.


       Dated: September 23, 2020
                                                Respectfully submitted,

                                                /s/Jennifer Miller Brooks
                                                Jennifer Miller, Esq.
                                                Florida Bar No.: 12465
                                                jmiller@hamiltonmillerlaw.com
                                                Zachary E. Doniger, Esq.
                                                Florida Bar No.: 1010218
                                                zdoniger@hamiltonmillerlaw.com
                                                HAMILTON, MILLER & BIRTHISEL, LLP
                                                Attorneys for Defendant

                                                    7

                      150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                              TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 9:20-cv-81724-RS Document 1 Entered on FLSD Docket 09/23/2020 Page 8 of 8


                                                 150 Southeast Second Avenue, Suite 1200
                                                 Miami, Florida 33131-2332
                                                 Telephone: (305) 379-3686
                                                 Facsimile: (305) 379-3690


                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on September 23, 2020, I electronically filed the

 foregoing document with the Clerk of the court using CM/ECF. I also certify that the

 foregoing document is being served this day on all counsel of record or pro se parties

 identified on the attached Service List in the manner specified, either via transmission

 of Notices of Electronic Filing generated by CM/ECF or in some other authorized

 manner for those counsel or parties who are not authorized to receive electronically

 Notices of Electronic Filing.



                                                          /s/ Jennifer Miller Brooks
                                                          Jennifer Miller




                                         SERVICE LIST


 Law Offices of Craig Goldenfarb,
 P.A.
 Jeffrey D. Kirby, Esq.,
 1800 S. Australian Ave., Suite 400
 West Palm Beach, Florida 33409
 Telephone: (561) 697-4440
 jkirby@800goldlaw.com
 egreczel@800goldlaw.com
 mschiller@800goldlaw.com




                                                     8

                       150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                               TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
